Title: "Goodwill" to Thomas Jefferson, 20 June 1809
From: “Goodwill” (“A Friend to the Christian Religion”)
To: Jefferson, Thomas


          Honored Sir,  June 20, 1809
          After a long silence your unknown friend begs leave once more to address you, on a subject of the greatest importance. And can there be any subject, that is diserving of this name, but that one, which equally deserves & demands the attention of each & all the human family, viz. the care of the immortal part, to secure for it an inheritance in that blessed world, “where the moth nor rust cannot corrupt nor thieves break thro & steal”
           Dear Sir, as you are now retired from the busy scenes in which you have long been occupied let me invite you, Sir, to take religion into your social circle, that she may animate your spirits & cheer you in the evening of your days. Respected friend, you must be sensible, that your continuance on earth will not be long, even at the longest period which is alotted to man. And doubtless, Sir, you have a something within, that tells you, that your better part  will exist beyond the reach of death. The immortal mind of man can be satisfied with nothing short of God & the joys of heaven. All other contemplations are too low & groveling to occupy the attention of the soul.
          The holy volume of revelation contains the most excellent and glorious promises. O that we may take hold of Christ by faith & rest entirely on him for our salvation. Then we shall not fear death but when we drop this body we shall enter with triumph into the joys of our Lord. 
          That this may be our happy case, is the earnest desire & sincere prayer of your friend, and humble servant Goodwill
        